DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kerezman (US Des.319,421) which in figures 2, 3 and 5 disclose the invention as claimed:
In re claim 1: An attachment (water bottle) capable of attaching to gardening equipment, which includes a cylindrical structure, comprising: a housing (housing of water bottle) including at least a partially hollow interior defining a reservoir for storing 
In re claim 2: the housing is formed from a material that is capable of small deflections such that when the cylindrical structure is inserted into the channel, the channel flexes to accommodate the cylindrical structure and grips the cylindrical structure (This is clearly shown in figure 5 wherein the cylindrical member has a diameter that can fit into the channel when pressed though the end protrusions of the channel which has a smaller opening than the diameter of the cylindrical member, furthermore this water bottle can be mounted on a bicycle which inherently can withstand small deflections of objects that may present themselves during riding).   
In re claim 3: the housing has a unitary structure (see figures 1-5).  
In re claim 4: a pair of opposing protrusions (opposing protrusions at the bottom of the channel), each of the pair of opposing protrusions extending lengthwise along a length of the channel, the pair of PROVISIONAL PATENT 11 JEWGE.P06 opposing protrusions configured to secure the 
In re claim 5: the channel defines an arc (inside arc portion of the channel) defining a nadir; the partially hollow interior defining a reservoir for storing fluid is positioned adjacent to the nadir of the arc and does not extend along opposing sides of the arc (see figure 2).  
In re claim 6: the housing includes a pair of tapered surfaces (edge surfaces of the channel that get narrow as they extend down and away from the attachment) at opposing ends of the channel, the pair of tapered surfaces tapering toward a midpoint of length of the channel (see figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 which discloses a plurality of prior art with a similar attachment with a liquid holding reservoir which are adapted to be secured to a cylindrical member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735